Exhibit 13 investors Heritage Capital Corporation 2013 annual review table of contents 3 LETTER TO OUR STOCKHOLDERS 5 MANAGEMENT'S DISCUSSION AND ANALYSIS 22 MANAGEMENT'S REPORT ON INTERNAL CONTROL OVER FINANCIAL REPORTING 23 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 24 CONDOLIDATED FINANCIAL STATEMENTS 29 NOTES TO OCNSOLIDATED FINANCIAL STATEMENTS 57 CORPORATE INFORMATION LETTER TO OUR STOCKHOLDERS 2013 was a significant year for Investors H eritage Capital Corporation (IHCC) and its major subsidiary, Investors Heritage L ife Insurance Company in terms of reasonable growth and profits and many positive actions taken throughout the year. W e took several steps to increase new life insurance sales by entering new life markets and engaging new sales associates. Actions were also taken to enhance future marketing and sales activity as well as upgrading and adding to today’s important media capabilities. Your Board of Directors declared a 2014 dividend of $.20 per share. While it is a reduction from $.25 per share last year, both management and the Board believed it was prudent given the decrease in net income available for dividend from Investors Heritage Life compared to the prior year and the need to minimize surplus strain on Investors Heritage Life on a statutory accounting basis. We are pleased that consolidated revenues increased approximately $9,691,000 in 2013 driven by increased premium sales and net realized investment gains. As part of that increase, Preneed and Final Expense new premium sales totaled $27,399,973, up $1,641,475 or 6.4% over 2012 results. Our partnership with Puritan Financial Group, Inc. continues to thrive. Puritan primarily sells two wealth preservation products in the senior market. Revenues from our traditional and universal life segment increased approximately $9,314,000 in 2013 compared to the previous year. Our entire office staff was extremely busy during the past year and they provide outstanding service to our policyholders, life insurance agents, funeral home preneed accounts and bank credit life accounts. In addition to our day-to-day operations the Actuarial, Agency and Information Services Departments were also busy developing new products for our sales organization. They, with input from other departments, developed three new products in 2013. Sales of our new group term policy for the Association Group market began immediately after development and we anticipate more sales in the future. We also developed two new products designed for the modern, fast-paced marketplace. Both of these products utilize telephone underwriting at the point of sale for prompt issue. Our new term life product, Express Term, was introduced to agents in December. Heritage FX, our new final expense product, was introduced in the last quarter of 2013. We are currently completing work started late last year to update and re-price our HLW Choice policy for a more competitive whole life product. Additionally, we collaborated with an outside vendor to design a new website, agent portal and electronic life insurance applications. Our new public website ( www.ihlic.com or www.investorsheritage.com) was unveiled during 2013. The agent portal will give our sales associates access to their clients’ policy information, commission information, electronic applications, product quotes, communication from the home office and more. The new portal and electronic applications are still in development and will be released later this year. We also launched a corporate Facebook page in 2013. Our Third Party Administration work for non-affiliated companies continues to be an important segment of our operation. We anticipate positive growth from our existing clients and the addition of new clients in this area in the future. This is the second year we have taken advantage of the Securities and Exchange Commission rules that allow us to furnish our proxy materials and annual review on the Internet. The Notice of Internet Availability of Proxy Materials, with instructions on how to access our Proxy materials and Annual Review, as well as instructions to receive a paper copy of the documents, was mailed to you earlier. We are pleased to be able to offer these documents electronically as it has substantially reduced the costs associated with printing and distributing paper Proxy materials. We hope you will take advantage of this process and encourage each of our shareholders to vote. 3 LETTER TO OUR STOCKHOLDERS Longtime employee and Company officer, Jimmy McIver retired on December 31, 2013. Jimmy joined us on August 1, 1972 after graduating from Eastern Kentucky University. During those 41 years and 4 months, Jimmy served in various capacities in our Accounting Department. From 1988 until his retirement, he served as Treasurer of IHCC, Investors Heritage Life and our other subsidiaries. Jimmy met his wife, Nancy, 30 years ago when she was also working for our Company. Jimmy has been an outstanding employee and officer and we wish him and Nancy the very best in the future. Jimmy has been succeeded as Treasurer by Shane Mitchell, CPA. Shane is a graduate of the University of Kentucky. He joined our Accounting Department in February 2009. Shane has worked alongside Jimmy for the past several months to ensure a seamless transition. On January 1, 2013, George R. Burgess, Jr. was elected by the Board of Directors of both IHCC and Investors Heritage Life to fill the vacancy left by the death of Director Jerry Howell, Jr. Mr. Burgess has recently retired from his employment with the Commonwealth of Kentucky, Economic Development Cabinet and is now an independent businessman. Howard Lee Graham retired from the Board of Directors in 2013. Mr. Graham was elected to the Board in 2002 after retiring from his position as Vice President of Corporate Services and almost 37 years of service with Investors Heritage Life and Investors Heritage Capital Corporation. Mr. Graham’s knowledge of our Company and his accounting expertise have been of great value to our Boards. We will miss his attendance at our Board meetings and we greatly appreciate his 48 years of service, support, advice and counsel to all of those associated with the Company. We wish Howard and his wife, Libby, well as they enjoy their retirement. We have done important work in the past year and our accomplishments and our on-going work continue to move us forward. We are excited about our future. I encourage you to read Management’s Discussion and Analysis beginning on page 5 and the Consolidated Financial Statements beginning on page 24 for detailed information and explanation of our activity and results in 2013. I want to thank our home office staff and the many and varied sales associates for their successful hard work this past year and thank our Board of Directors for their insightful counsel and advice throughout the year. Together we continue to build a successful, service oriented company. I look forward to another year of growth and success. Respectfully submitted, Harry Lee Waterfield II Chairman, Chief Executive Officer 4 MANAGEMENT’S DISCUSSION & ANALYSIS EXECUTIVE OVERVIEW The following discussion highlights significant factors impacting the consolidated operating results and financial condition of Investors Heritage Capital Corporation (“Investors Heritage Capital”)and its subsidiaries (collectively referred to as “we”, “us”, “our” or the “Company”) as of and for the year ended December 31, 2013, as compared with the year ended December 31, 2012. This supplementary financial information should be read in conjunction with the Consolidated Financial Statements and related Notes, all of which are integral parts of the following analysis of our results of operations and financial position. Investors Heritage Capital is the parent company of Investors Heritage Life Insurance Company (“Investors Heritage Life”), Investors Heritage Financial Services Group, Inc. (“Investors Heritage Financial”), Investors Heritage Printing, Inc., and is the sole member of At Need Funding, LLC and Heritage Funding, LLC. Investors Heritage Capital and each subsidiary are domiciled in the Commonwealth of Kentucky. In excess of 99% of Investors Heritage Capital’s consolidated revenue is generated by Investors Heritage Life. MAJOR MARKETS AND NEW AFFILIATIONS Investors Heritage Life offers a full line of life insurance products including, but not limited to, whole life, term life, single premium life, multi-pay life and annuities. Investors Heritage Life’s primary lines of business are insurance policies and annuities utilized to fund preneed funeral contracts, policies sold in the senior wealth transfer market, final expense insurance, credit life and credit disability insurance, and term life and reducing term life sold through financial institutions. We continue to focus significant sales efforts in the preneed funeral market. We have established a strong marketing base allowing us to maintain solid premium production in our core market. We currently market two products geared toward wealth preservation in the senior market – the Heritage Solution, a single premium life policy, and the Heritage Provider, a ten pay whole life and single premium immediate annuity combination. These products are currently being sold exclusively through our partnership with Puritan Financial Group and are being underwritten and issued using a third party underwriter with significant experience in that market. Prior to January 1, 2013, this business was being reinsured under a 50% coinsurance arrangement with a life insurance company affiliated with Puritan Financial Group. Effective January 1, 2013, this coinsurance agreement was amended to reinsure 25% of new business with that life insurance company. Additionally, these products were re-priced effective January 1, 2013 to account for lower required valuation rates and the current economic environment. The statutory reserves ceded under this agreement are secured by a trust account located within the Commonwealth of Kentucky. Premiums generated during the years ended December 31, 2013 and 2012 from this partnership totaled approximately $10,591,000 and $9,448,000, respectively. During 2013, Investors Heritage Life began assuming 75% of the risks on policies sold by affiliated life insurance companies of Puritan Financial Group. The products being assumed are identical to the Heritage Solution and Heritage Provider products currently being written by Investors Heritage Life. However, these reinsurance arrangements allow us to participate in the profitability of these products in certain states where we are not currently marketing. Premiums assumed under these agreements totaled approximately $10,033,000 for the year ended December 31, 2013. On November 5, 2012, the Company entered into a new loan agreement to borrow $2,000,000. The loan calls for interest to be paid quarterly at a rate of 0.25% under the prime rate and has a maturity date of November 5, 2017. The note requires quarterly principal payments of $45,000 beginning July 5, 2015 with a balloon payment upon maturity. There is no penalty for prepayment. This note is collateralized with 55,000 shares of Investors Heritage Life Insurance Company common stock. 5 MANAGEMENT’S DISCUSSION & ANALYSIS The borrowed funds were utilized to fund a credit agreement to Puritan Financial Companies, Inc. for $2,000,000, with interest at a rate of 1.75% above the prime rate. The maturity date on this loan is April 1, 2016. This note requires quarterly payments of interest only beginning on January 5, 2013. The unpaid principal balance together with all accrued interest shall be due and payable with a balloon payment upon maturity. Under this credit agreement, Puritan Financial Companies, Inc. and its wholly-owned subsidiary Puritan Financial Group have committed to an increased level of new business production on behalf of the Company. Additionally, Puritan Financial Companies, Inc. has issued warrants for 2,000,000 shares of common stock to the Company in exchange for this funding. This note is further collateralized by all the stock and other assets of Puritan Financial Companies, Inc. and each of its affiliated companies. Puritan Financial Companies, Inc. has another credit facility with a senior lender and the Company has a subordinate interest to the senior lender in all of the collateral which is security for this loan. We have also marketed our Heritage Advantage final expense product through a third party national master general agent distribution system with an established record and extensive experience in this market. The product was being issued using simplified tele-underwriting techniques through an experienced third party underwriting firm. Premiums generated on this product during 2013 and 2012 were approximately $1,797,000 and $1,271,000, respectively. In late-2013, we ceased marketing this product in order to limit the production volume to effectively manage the initial surplus strain associated with the product. We continue to develop new products and diversify distribution systems to broaden our marketing base. One new product that we introduced during the second half of 2013 is an association group term product. This product provides a monthly renewable term benefit and is being marketed to various association groups. We anticipate adding several new associations during 2014. Investors Heritage Financial operates under marketing agreements with Investors Heritage Life. These arrangements have proven successful and enabled Investors Heritage Financial and Investors Heritage Life to utilize their expertise in the marketing and administration of credit insurance products. Further, Investors Heritage Financial enables Investors Heritage Life to offer mortgage protection and ordinary life insurance products through financial institutions. Additionally, Investors Heritage Financial has marketing relationships with other unaffiliated insurance companies to provide products not currently offered by Investors Heritage Life. Investors Heritage Life continues to market its third party administrative (“TPA”) services as an additional revenue source. These agreements, for various levels of administrative services on behalf of each company, generate fee income for Investors Heritage Life. We currently have five TPA clients for which we provide tailored services to meet each client’s individual business needs. We have been able to perform our TPA services using our existing in-house resources. 6 MANAGEMENT’S DISCUSSION & ANALYSIS CRITICAL ACCOUNTING POLICIES AND ESTIMATES The discussion and analysis of our financial condition and results of operations is based on our Consolidated Financial Statements, which have been prepared in accordance with U.S. generally accepted accounting principles. Preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses. We evaluate our estimates continually, including those related to investments, deferred acquisition costs, value of business acquired, policy liabilities, income taxes, employee benefit plans, regulatory requirements, contingencies and litigation. We base such estimates on historical experience and other assumptions believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. We believe the following accounting policies, judgments and estimates are the most critical to the preparation of our Consolidated Financial Statements. Investments in Fixed Maturities, Equity Securities, Mortgage Loans and State-Guaranteed Receivables We hold fixed maturities and equity interests in a variety of companies. Additionally, we originate, underwrite and manage commercial mortgage loans, and we purchase residential mortgage loans through the secondary market. We also own certain investments in state-guaranteed receivables consisting of the future cash flow rights from lottery prize winners. We continuously evaluate all of our investments based on current economic conditions, credit loss experience and other developments. We evaluate the difference between the cost/amortized cost and estimated fair value of our investments to determine whether any decline in fair value is other-than-temporary in nature. This determination involves a degree of uncertainty. If a decline in the fair value of a security is determined to be temporary, the decline is recognized in other comprehensive income (loss) within stockholders’ equity. If a decline in a security’s fair value is considered to be other-than-temporary, we then determine the proper treatment for the other-than-temporary impairment. For fixed maturities, the amount of any other-than-temporary impairment related to a credit loss is recognized in earnings and reflected as a reduction in the cost basis of the security; and the amount of any other-than-temporary impairment related to other factors is recognized in other comprehensive income (loss) with no change to the cost basis of the security. For equity securities, the amount of any other-than-temporary impairment is recognized in earnings and reflected as a reduction in the cost basis of the security. The assessment of whether a decline in fair value is considered temporary or other-than-temporary includes management’s judgment as to the financial position and future prospects of the entity issuing the security. It is not possible to accurately predict when it may be determined that a specific security will become impaired. Future adverse changes in market conditions, poor operating results of underlying investments and defaults on mortgage loan payments could result in losses or an inability to recover the current carrying value of the investments, thereby possibly requiring an impairment charge in the future. Likewise, if a change occurs in our intent to sell temporarily impaired securities prior to maturity or recovery in value, or if it becomes more likely than not that we will be required to sell such securities prior to recovery in value or maturity, a future impairment charge could result. If an other-than-temporary impairment related to a credit loss occurs with respect to a bond, we amortize the reduced book value back to the security’s expected recovery value over the remaining term of the bond. We continue to review the security for further impairment that would prompt another write-down in the book value. We classify our fixed maturities and equity securities as available-for-sale and carry them at fair value on the balance sheet, with unrealized appreciation (depreciation) relating to temporary market value changes recorded as an adjustment to other comprehensive income (loss), net of adjustments to deferred acquisition costs and federal income taxes. Fair value for these investments is determined using Accounting Standards Codification principles covering Level 1, Level 2 and Level 3 instruments as further discussed in Note 3 to the Consolidated Financial Statements. 7 MANAGEMENT’S DISCUSSION & ANALYSIS The majority of our fixed maturities are Level 2 instruments, for which the fair value is derived from readily available pricing services utilizing recent trades and broker information. Certain liquid equity securities are considered Level 1 instruments and are valued based on publicly available market quotes in an active market. We hold approximately $384,000 in Level 3 financial instruments, comprising 0.1% of our total investments carried at fair value. Fair value for these instruments is derived from unobservable inputs such as non-binding broker quotes and internal models using unobservable assumptions about market participants. Deferred Acquisition Costs The recovery of deferred acquisition costs is dependent on the future profitability of the underlying business for which acquisition costs were incurred. Each reporting period, we evaluate the recoverability of the unamortized balance of deferred acquisition costs. We consider estimated future gross profits or future premiums, expected mortality or morbidity, interest earned and credited rates, persistency and expenses in determining whether the balance is recoverable. If we determine a portion of the unamortized balance is not recoverable, it is immediately charged to amortization expense. The assumptions we use to amortize and evaluate the recoverability of the deferred acquisition costs involve significant judgment. A revision to these assumptions may impact future financial results. Deferred acquisition costs related to annuities and universal life insurance products are deferred to the extent deemed recoverable and amortized in relation to the present value of actual and expected gross profits on the policies. To the extent that realized gains and losses on securities result in adjustments to deferred acquisition costs related to annuities, such adjustments are reflected as a component of the amortization of deferred acquisition costs. Deferred acquisition costs related to annuities are also adjusted, net of tax, for the change in amortization that would have been recorded if the unrealized gains (losses) from securities had actually been realized. This adjustment is included in the change in net unrealized appreciation (depreciation) on available-for-sale securities, a component of "Accumulated Other Comprehensive Income (Loss)" in the stockholders' equity section of the balance sheet. Policy Liabilities Estimating liabilities for our long-duration insurance contracts requires management to make various assumptions, including policyholder persistency, mortality rates, investment yields, discretionary benefit increases, new business pricing, and operating expense levels. We evaluate historical experience for these factors when assessing the need for changing current assumptions. However, since many of these factors are interdependent and subject to short-term volatility during the long-duration contract period, substantial judgment is required. Actual experience may emerge differently from that originally estimated. Any such difference would be recognized in the current year’s consolidated statement of income. We utilize in-house actuaries in developing our actuarial assumptions and estimates and in monitoring such assumptions and estimates against actual experience. Income Taxes We evaluate our deferred income tax assets, which partially offset our deferred tax liabilities, for any necessary valuation allowances. In doing so, we consider our ability and potential for recovering income taxes associated with such assets, which involve significant judgment. Revisions to the assumptions associated with any necessary valuation allowances would be recognized in the Consolidated Financial Statements in the period in which such revisions are made. 8 MANAGEMENT’S DISCUSSION & ANALYSIS Employee Benefit Plans We maintain a defined benefit retirement plan on behalf of our employees. Measurement of the future benefit obligations associated with this plan involves significant judgment, particularly in regard to the expected long-term rate of return on plan assets and the current discount rate used to calculate the present value of future obligations. The long-term rate of return for plan assets is determined based on an analysis of historical returns on invested assets, anticipated future fixed income, equity investment markets, and diversification needs. Long term trends are evaluated relative to current market factors such as inflation, interest rates and investment strategies, including risk management, in order to assess the assumptions as applied to the plan. The discount rate utilized is determined based on reviews of market indices commonly used to measure such liabilities in the industry. Changes in our assumptions can significantly impact the accrued pension liability and net periodic benefit cost recorded in the Consolidated Financial Statements. Additionally, funding of plan liabilities is sensitive to changes in investment returns as well as regulatory changes, which can significantly impact our Consolidated Financial Statements. During 2012, the Company restructured its employee benefit plans. Effective June 30, 2012, the Company ceased all future benefit accruals and compensation increases under the IHCC Employee Retirement Plan, although participants can continue to earn vesting credit towards their plan benefit subsequent to June 30, 2012. This plan curtailment resulted in a reduction in our accrued pension liability of $1,760,623, net of deferred taxes of $598,612. At December 31, 2013, our unfunded status with respect to our defined benefit pension plan was $2,887,843, compared to an unfunded status of $7,211,519 at December 31, 2012. This improvement in funded status is due to current year contributions to the plan of $960,000, current year earnings on plan assets, and an increase in the discount rate used to measure plan liabilities from 4% to 5%. The estimated net loss that will be amortized from accumulated other comprehensive income (loss) into net periodic benefit cost in 2014 is approximately $390,000. We currently expect to contribute $900,000 to our plan during 2014, although this contribution is subject to change based on the results of current year funding analyses to be performed by plan actuaries. We continually monitor the performance of plan assets and growth in liabilities and funding necessities, utilizing independent and experienced consultants to assist in plan management. The Company also amended the IHCC Retirement Savings Plan and Trust (the “Old 401(k) Plan”), under which, effective June 30, 2012, participants in the Old 401(k) Plan are no longer eligible to elect to defer and contribute compensation earned to the Old 401(k) Plan; the Company will not make any matching contributions to the Old 401(k) Plan; and the Old 401(k) Plan will not accept rollover contributions. The Company adopted a new traditional 401(k) retirement plan, the IHCC 401(k) Retirement Plan (the “Retirement Plan”). Employees are eligible to participate in the Retirement Plan on the first day of employment. Under the Retirement Plan, the Company matches employee contributions dollar for dollar up to 4% of employee compensation deferrals. Employees who have met certain employment criteria may also be eligible to receive an additional allocation after the end of each plan year. The Retirement Plan became effective January 1, 2012. We expect these changes in our employee benefit plans to mitigate future uncertainty with respect to defined benefit pension plans while also maintaining a competitive benefit package for our employees. 9 MANAGEMENT’S DISCUSSION & ANALYSIS New Accounting Pronouncements In February 2013, the Financial Accounting Standards Board (“FASB”) issued guidance regarding the reporting of reclassifications out of accumulated other comprehensive income. The guidance requires entities to provide information about the amounts reclassified out of accumulated other comprehensive income by component. Significant amounts reclassified out of accumulated other comprehensive income that are required under U.S. generally accepted accounting principles to be reclassified to net income in their entirety in the same reporting period must be presented either on the face of the statement, where net income is presented, or in the footnotes. For amounts that are not required under U.S. generally accepted accounting principles to be reclassified in their entirety to net income, entities are required to cross-reference to other disclosures that are required by U.S. generally accepted accounting principles that provide additional detail about those amounts. This guidance is effective prospectively for reporting periods beginning after December 15, 2012. The Company adopted this new guidance as of January 1, 2013 with no material impact to the consolidated financial statements. All other new accounting standards and updates of existing standards issued through the date of this filing were considered by management and did not relate to accounting policies and procedures pertinent to the Company at this time. BUSINESS SEGMENTS FASB guidance requires a "management approach" in the presentation of business segments based on how management internally evaluates the operating performance of business units. Accordingly, our business segments are as follows: ■ Preneed and Burial Products segment includes both life and annuity products sold by funeral directors or affiliated agents to fund prearranged funerals or to provide for the insured’s final expenses. ■ Traditional and Universal Life Products segment includes senior wealth transfer products, traditional life, group life, certain annuities and universal life products. ■ Administrative and Financial Services segment includes the administration of credit life and credit accident and health insurance products as well as the fees generated from our third party administration arrangements. ■ Corporate and Other segment consists of corporate accounts primarily including stockholders' paid-in capital, earned surplus, property and equipment, company-owned life insurance and other minor business lines which include group annuities and group and individual accident and health products. ■ Please see Note 9 to the Consolidated Financial Statements for additional information regarding segment data. OPERATING RESULTS Consolidated Operations Consolidated revenues increased approximately $9,691,000 during 2013. This increase was primarily driven by increases in premiums and net realized investment gains. We experienced an increase in net premiums of approximately $8,053,000, or 17.0%, during 2013. This increase was predominantly due to increased sales of our current product offerings, including our preneed and final expense products as well as direct sales and assumed premiums relative to our Puritan product offering. 10 MANAGEMENT’S DISCUSSION & ANALYSIS Net investment income decreased approximately $65,000, or 0.3%, during 2013 due primarily to gains taken on certain higher-yielding bonds coupled with lower reinvestment yields. The current economic environment continues to put pressure on investment yields. We continue to seek high quality investments while considering alternative investments that can be used to enhance future investment income. Net realized gains were $2,485,505 and $484,813 during 2013 and 2012, respectively. The realized gains taken during 2013 include significant gains taken as part of our strategic initiative to take certain unrealized gains into operations. We also recognized a realized loss of $14,006 relative to the demolition of a Company-owned building. The activity during 2012 was in the normal course of business. We experienced no other-than-temporary impairments during these periods. Other income decreased approximately $281,000, or 16.5%, during 2013. This decrease is due to the loss of certain TPA clients during the year as well as special conversion work for one client performed in 2012. We currently have agreements with five TPA clients and anticipate adding new clients during future periods. Total benefits and expenses increased approximately $9,660,000 during 2013. This increase is primarily driven by increased reserves, claims and commissions associated with our higher direct and assumed premium volume, as well as an increase in our policy claims liability. At December 31, 2013, death and other benefits includes an additional amount totaling $2,380,617 relative to a comparison of our life insurance policies against the Social Security Death Master File. This comparison was performed in compliance with a recently enacted Kentucky state law which follows a model law adopted by the National Conference of Insurance Legislators. This amount primarily affects the traditional and universal life segment, along with a much smaller impact on the final expense portion of the preneed and burial segment. We are in the process of researching the potential matches to determine that a valid claim exists, to locate beneficiaries and to pay benefits accordingly. After providing for federal income taxes, our net income was $1,795,686 with net income per share of $1.58 for 2013 as compared to net income of $2,098,762 and net income per share of $1.82 for 2012. We declared a dividend of $0.25 per share on February 14, 2013 to shareholders of record on March 15, 2013. This dividend was paid on April 7, 2013. We declared a dividend of $0.23 per share on February 16, 2012 to shareholders of record on March 16, 2012. This dividend was paid on April 7, 2012. Preneed & Burial Products Revenues for the preneed and burial products business segment increased approximately $594,000, or 1.2%, in 2013 compared to 2012. This increase is primarily due to previously mentioned stronger sales of our existing preneed and final expense products, which were partially offset by lower investment income. We also experienced increased net realized investment gains due to our strategic sales effort of certain fixed maturities during 2013. Our pre-tax income decreased approximately $177,000 in 2013 compared to prior year. This decrease is due to the increased reserves, claims and commissions associated with the increased sales, our lower investment income due to yield pressures and the increase in our claims liability as previously discussed. 11 The table below provides the detail of premiums for the top ten producing states for this segment: Preneed Premium Production First Year and Single Year Ended December 31 North Carolina $ 7,128,956 $ 7,344,795 Kentucky 6,095,194 5,503,080 Tennessee 4,124,860 3,786,330 Georgia 2,423,090 2,502,680 Ohio 1,896,344 1,004,634 Virginia 1,731,368 1,494,955 Indiana 1,384,911 1,659,096 South Carolina 513,940 487,353 Michigan 400,329 480,699 Alabama 298,797 281,145 All Other States 1,402,184 1,213,731 TOTAL $ 27,399,973 $ 25,758,498 We currently market the Legacy Gold and Heritage FX products within this segment. The Legacy Gold life insurance and annuity product series is sold in the preneed market in conjunction with prearranged funerals. The Legacy Gold series includes both single premium and multi-pay policies, and both underwritten and guaranteed issue options are available. The Heritage FX Final Expense product was introduced during the third quarter of 2013 as a replacement for the Heritage Final Expense II product. The Heritage FX product is a non-participating whole life insurance product with simplified underwriting, sold in the final expense market. The Heritage FX product is structured to allow increased production while mitigating surplus strain through the use of reinsurance. As previously noted, we also marketed our Heritage Advantage final expense product through a third party national master general agent distribution system with an established record and extensive experience in this market. However, in late-2013, we ceased marketing this product in order to limit the production volume to effectively manage the initial surplus strain associated with the product. Traditional & Universal Life Products Revenues for 2013 increased approximately $9,314,000, or 48.2%, while pre-tax income increased approximately $47,000. The increase in revenue and pre-tax income is primarily due to strong sales, including direct sales and assumed premiums from the Puritan product offering. We also experienced increased realized investment gains due to our strategic sales effort of certain fixed maturities during 2013. These increases were partially offset by the increased reserves, claims and commissions associated with the increased sales, lower investment income and the increase in our claims liability as previously discussed. Within this segment, we currently market two products geared toward wealth preservation in the senior market – the Heritage Solution, a single premium life policy, and the Heritage Provider, a ten pay whole life and single premium immediate annuity combination. These products are currently being sold exclusively through our partnership with Puritan Financial Group and are being underwritten and issued using a third party underwriter with significant experience in that market. Prior to January 1, 2013, this business was being reinsured under a 50% coinsurance arrangement with a life insurance company affiliated with Puritan Financial Group. Effective January 1, 2013, this coinsurance agreement was amended to reinsure 25% of new business with that life insurance company. Additionally, these products were re-priced effective January 1, 2013 to account for lower required valuation rates and the current economic environment. 12 MANAGEMENT’S DISCUSSION & ANALYSIS During 2013, Investors Heritage Life began assuming 75% of the risks on policies sold by affiliated life insurance companies of Puritan Financial Group. The products being assumed are identical to the Heritage Solution and Heritage Provider products currently being written by Investors Heritage Life. However, these reinsurance arrangements allow us to participate in the profitability of these products in certain states where we are not currently marketing. Our traditional and universal life products also include the HLW Choice Whole Life product and the Heritage Protector IV product. The HLW Choice Whole Life product is designed with numerous options and with flexibility to achieve our customers’ goals. The Heritage Protector IV product is a term product marketed primarily by banks and other financial institutions in conjunction with consumer credit. We introduced an association group term product during the second half of 2013. This product provides a monthly renewable term benefit and is being marketed to various association groups. We also market the Heritage Youth Protector, which is a combination term/whole life plan marketed to parents and grandparents, with issue ages of 0-22.
